Citation Nr: 9906780	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-50 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas C. Taylor, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945 in the European and North African theaters.  His 
military occupational specialty was switchboard operator but 
he also underwent basic infantry training during service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1993 determination by a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 1993, the veteran filed claims for service 
connection for 1) bilateral foot disability (pes planus), 2) 
varicose veins with leg ulceration, 3) hypertension, 
4) hiatal hernia, 5) anxiety neurosis with sleep disturbance, 
6) arthritis of the lumbar spine, 7) gastroenteritis as a 
residual of dysentery, 8) malaria, 9) pneumonia, 
10) tinnitus, and 11) hearing loss.  In April 1993, the RO 
denied service connection malaria, hearing loss and tinnitus.  
In a May 1993 letter, the veteran was informed of those 
denials.  He was also informed that new and material evidence 
was needed to reopen the claims for service connection for 
pes planus, varicose veins, a nervous condition, dysentery, 
hiatal hernia and pneumonia.  The veteran filed a Notice of 
Disagreement which was accepted by the RO on the issues of 
entitlement to service connection for malaria, hearing loss, 
and tinnitus.  In a September 1993 letter, the RO notified 
the veteran of the need to submit new and material evidence 
on those issues that were previously denied.  

The veteran was afforded a hearing at the RO in May 1994.  
The Hearing Officer identified five issues to be addressed: 
service connection for malaria, for hearing loss, for 
tinnitus, as the issues on appeal and for hypertension and 
arthritis of the lumbar spine as recently filed claims.  The 
Hearing Officer rendered a decision as to service connection 
for malaria, for hearing loss, and for tinnitus.  In a 
separate May 1994 letter, the RO informed the veteran that 
the claim for service connection for hypertension and 
arthritis of the lumbar spine were denied; the veteran did 
not appeal those issues.  In August 1994, the RO issued a 
Supplemental Statement of the Case as to the three issues on 
appeal.  Likewise, the only three issues certified for appeal 
or addressed by the veteran's representative are service 
connection for malaria, for hearing loss, and for tinnitus.

The Board has jurisdiction to review appeals of RO 
determinations and render final decisions.  38 U.S.C.A. 
§ 7104 (West 1991).  An application for review on appeal, 
however, shall not be entertained unless it is in conformity 
with the provisions of 38 U.S.C.A. § 7101, et seq.  An appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.  The only issues developed on appeal are 
those listed on the title page of this decision.  


FINDINGS OF FACT

1.  The record contains no cognizable evidence that the 
veteran currently has malaria or any residuals of malaria.

2.  There is no competent evidence of record linking the 
post-service hearing loss and tinnitus to service.  


CONCLUSION OF LAW

The claim of service connection for malaria, hearing loss and 
tinnitus is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in all cases is whether the claim is 
well-grounded under 38 U.S.C.A. § 5107(a).  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993),  Robinette v. Brown, 8 Vet. App. 
69 (1995).  Any adjudication on the merits of a claim which 
is not well grounded would constitute harmless error.  
Grivois v. Brown, 6 Vet. App. 136 (1994).

A well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [§ 5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

Foremost, there must be evidence of a current disability.  
Chelte v. Brown, 10 Vet. App. 268 (1997); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Furthermore, there must 
be more than a mere allegation; the claim must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
is generally required. Heuer v. Brown, 7 Vet. App. 379, 384 
(1995);  Grottveit, 5 Vet. App. at 93.

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  Grottveit, 5 Vet. App. at 
93.  Where there is a chronic disease shown as such in 
service, or within the presumptive period under 38 C.F.R. 
§ 3.307, so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).

In order for a claim to be well grounded, there generally 
must be (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Limited to the purpose of deciding whether or not to open a 
new claim or whether to or not reopen a previously denied 
claim, evidentiary assertions must be presumed true.  The 
"well grounded claim" requirement parallels the rule 
applied in civil actions to determine whether a complaint has 
stated a cause of action -- a basis for affording the relief 
sought -- for which purpose the facts alleged are accepted as 
true.  Robinette, 8 Vet. App. at 75.  Exceptions to this rule 
occur when the evidentiary assertion is inherently incredible 
or when the fact asserted is beyond the competence of the 
person making the assertion.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  For example, the assertions of a lay party on 
matters of medical causation, diagnosis, or date of inception 
of a disability are not sufficient to make a claim well 
grounded.  Moray v. Brown, 5 Vet. App. 211 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Here, the veteran fails to meet the initial element to 
establish a well-grounded claim.  The veteran, 
notwithstanding the countervailing evidence, testified that 
he had malaria during service and was treated shortly after 
service for residuals of malaria.  He also asserts that 
recent medical treatment was for malaria.  The veteran's 
assertions regarding matters of medical causation, diagnosis, 
or date of inception of malaria, however, are not sufficient 
to make his claim well grounded.  Moray v. Brown, 5 Vet. App. 
211 (1993).  Moreover, the countervailing evidence, as 
conceded by his representative, is that "There is no 
evidence in the file that the veteran ever suffered from 
malaria."  Informal Hearing Presentation, June 10, 1997, 
page 1.  A Report of Physical Examination, dated in October 
1945 states, "No history of malaria of syphilis."  There is 
no other reference to malaria other than the veteran's own 
assertions.  When queried regarding treatment for current 
symptoms of malaria, the veteran stated, "Well, they've 
treated me several times for the flu and it could have been 
malaria, I don't know.  I mean, you know, they don't tell 
you.  They just say it's the flu."  Transcript, May 6, 1994, 
page 2.

As the veteran has failed to submit cognizable evidence of a 
current diagnosis of malaria or any residuals of malaria, the 
veteran's claim cannot be well grounded.  Chelte v. Brown, 
10 Vet. App. 268 (1997).  The Board does not, and indeed may 
not, contemplate the claim on its merits.  Grivois v. Brown, 
6 Vet. App. 136 (1994).

The veteran also claims that exposure to loud gunfire noise 
or static associated with his duties as a switchboard 
operator during service led to the current hearing loss and 
tinnitus.  Service medical records reveal no complaints or 
findings pertinent to hearing loss or tinnitus.  A VA 
examination of June 1947 showed that hearing was normal.  A 
VA medical examination report, dated in July 1981, indicates 
that the veteran's hearing was normal.  A subsequent 1986 VA 
medical record notes that the veteran had a high frequency 
hearing loss and tinnitus of two years' duration.  It was 
noted that there was a history of noise exposure during 
service.  VA records of November 1986 indicate that tinnitus 
was secondary to high frequency hearing loss; there was no 
evidence of retrocochlear pathology.  

In December 1998, a medical opinion from a Veterans Health 
Administration (VHA) specialist was obtained.  The expert was 
asked to provide the degree of probability that the veteran's 
hearing loss or tinnitus was causally or etiologically 
related to any incident in service.  The expert responded 
that there was no probability that hearing loss or tinnitus 
was related to service.  

As with the claim for malaria, the claims for service 
connection for hearing loss and tinnitus require medical 
nexus evidence showing a link between the post-service 
disability and service.  In this case, there is no medical 
evidence that tends to show a relationship between the 
claimed disorders and military service.  None of the claimed 
disorders were shown during service; therefore, the Board 
cannot conclude that a chronic disability was demonstrated 
during service.  Further, the claimed disorders are of the 
type in which lay evidence will not suffice to establish 
causation of the post-service disability.  In light of the 
absence of medical opinion linking the claimed post-service 
disability to any incident in service, the claim for service 
connection must be denied.  Savage v. Gober, 10 Vet. App. 489 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice to respond, and if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of his 
failure to meet his initial burden of submitting evidence of 
a well-grounded claim, the Board concludes that he has not 
been prejudiced by this decision.



ORDER

As the veteran has not submitted a well-grounded claim for 
service connection for malaria, hearing loss and tinnitus, 
the appeal is denied.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

- 8 -


